

114 S1136 IS: Relating to the modernization of C–130 aircraft to meet applicable regulations of the Federal Aviation Administration, and for other purposes.
U.S. Senate
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1136IN THE SENATE OF THE UNITED STATESApril 29, 2015Mr. Tester (for himself, Mr. Enzi, Mrs. Gillibrand, Mr. Schumer, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLRelating to the modernization of C–130 aircraft to  meet applicable
			 regulations of the Federal Aviation Administration, and for other
			 purposes.
	
		1.C–130 fleet modernization
 (a)Affirmation of authority To modernizeCongress affirms that, for the purposes of modernizing the C–130 aircraft fleet, the Air Force has authority to undertake safety and compliance upgrades in lieu of the C–130 aircraft avionics modernization program of record to meet applicable regulations of the Federal Aviation Administration by 2020.
 (b)Replacement of limitationSection 134 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended by striking subsection (b) and inserting the following new subsection (b):
				
 (b)Coordination with FAA in implementation of alternative programIf the Secretary of the Air Force implements in accordance with subsection (a)(2) the alternative communication, navigation, surveillance, and air traffic management program described in subsection (a)(1)(B), the Secretary shall coordinate with the Administrator of the Federal Aviation Administration in the implementation of such program in order to meet or otherwise satisfy applicable safety and compliance airspace regulations..